Citation Nr: 9907341	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-05 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of injuries to the fingers of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
January 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which denied the 
veteran's claim for a compensable evaluation for his service-
connected fracture of the right fifth metacarpal.  The 
veteran timely appealed this determination to the Board.  

During the pendency of this appeal, in a rating decision 
dated in August 1995, the M&ROC established service 
connection for the residual scars resulting from the soft 
tissue injury to the right index finger and from the 
lacerations and/or contusions of the right middle, ring and 
little fingers and assigned a noncompensable rating for this 
disability, effective December 13, 1993; these issues were 
considered by the RO to have arisen in the context of the 
increased rating claim.  Although the scars on the right 
middle, ring, and little fingers have been assigned a single, 
noncompensable evaluation under Diagnostic Code 7800, the 
Board finds that, as the veteran clearly is seeking 
compensation based on impairment affecting the four fingers 
of the right hand, the issue on appeal is best characterized 
as presented on the cover page of this decision.  

When this matter was previously before the Board in February 
1997, it was remanded for further development, which has been 
accomplished.  In addition, in the introduction to that 
REMAND, the Board observed that during the February 1995 
personal hearing, the veteran withdrew his claims of 
entitlement to an increased evaluation for his thoracic spine 
disorder as well as to service connection for a nervous 
disorder.  As such, the Board has previously explained, the 
only issue before the Board is that which e claim that 
appears on the cover page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is right hand dominant.

3.  The residuals of injuries to the fingers of the veteran's 
right hand are manifested by loss of grip strength, muscle 
weakness, swelling and pain on objective demonstration; 
although recent X-rays were negative for degenerative 
changes, the record includes medical opinion indicating that 
the veteran may suffer from degenerative arthritis of 
traumatic origin, affecting the middle, index, ring and 
little fingers of the right hand.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 20 percent evaluation for the 
residuals of injuries to the fingers of the right hand have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.56, 4.59, 4.73, 4.118, 
Diagnostic Codes 5002, 5003, 5010, 5156, 5217, 5221, 5227, 
5309, 7805 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Background

The service medical records show that, in April 1966, the 
veteran was seen for treatment of contusions and lacerations 
of his right hand, which he reported, resulted from its being 
struck by a "hatch."  X-rays were negative for a fracture, 
and the impression of the service examiner was laceration of 
the middle, fourth and fifth fingers of the right hand; 
subsequently, soft tissue damage to the second finger was 
also noted.  

The veteran's claim for service connection for a right hand 
injury was received by the RO in September 1972.  Thereafter, 
in a rating decision dated in January 1973, service 
connection was established for residuals of a fracture of the 
fifth metacarpal of the right hand, and the current 
noncompensable evaluation was assigned, effective September 
7, 1972.

During the course of this appeal, the veteran was afforded VA 
examinations with respect to this claim in March 1995 and 
April 1997.  Also of record are pertinent VA outpatient 
treatment records, dated from April 1993 to February 1995, a 
transcript of the veteran's February 1995 hearing testimony, 
written argument submitted by his accredited representative 
and statements of the veteran.

In written argument in support of the veteran's claim, dated 
in October 1993, the veteran's representative asserted that, 
in adjudicating the issue of entitlement to a compensable 
evaluation for the veteran's right hand disability, VA was 
required to consider the application of 38 C.F.R. § 4.40, 
regarding weakness and functional loss due to pain, and 
38 C.F.R. § 4.59, regarding painful motion of a joint due to 
arthritis.  In addition, his representative maintained that a 
compensable rating was warranted under 38 C.F.R. § 4.56 on 
the ground that an X-ray taken in April 1993 revealed that 
the veteran had retained metallic foreign bodies in his right 
hand.  As such, his representative argued that the veteran's 
service-connected disability was "moderately" rather than 
"slightly" disabling under that diagnostic code.

During a hearing held before a hearing officer at the M&ROC 
in February 1995, the veteran essentially testified that an 
increased rating was warranted because he had pain, swelling 
and weakness in each of the fingers of his right hand.  He 
also stated that, as a result of the disability, he was 
unable to grasp things, and that he experienced a throbbing 
sensation on motion.

In addition, during the February 1995 hearing, the veteran 
submitted a tape of a conversation he had with his treating 
VA physician.  In the taped conversation, the contents of 
which were transcribed and made a part of the hearing 
transcript, the examiner indicated that he had regularly 
treated the veteran for degenerative arthritis of the right 
hand.  Further, in a prescription, dated February 1995, that 
VA physician noted that the veteran had degenerative 
arthritis of the hand, and indicated that the arthritis was 
productive of decreased grip strength.

At the hearing, the veteran specifically requested that 
service connection be established for disability of all the 
fingers of his right hand, with the exception of his thumb.  
Subsequently, in written argument dated in July 1996, the 
veteran's representative reiterated the veteran's assertion, 
and contended that service connection should be established 
for the residuals of injuries to the index, middle and ring 
fingers.  However, as noted in the introduction to this 
decision, in a decision dated in August 1995, the hearing 
officer granted service connection for the scars of the 
veteran's index, middle and ring fingers due to an in-service 
injury, the Board concludes that service connection has thus 
been established.

In addition, VA outpatient treatment records, dated from 
April 1993 to February 1995, show that the veteran was seen 
on several occasions for complaints and treatment of right 
hand problems.  When seen for complaints of pain in February 
1993, the examiner ordered that his right hand be X-rayed.  
The X-rays, however, did not reveal evidence of arthritic 
changes, but did show the presence of metallic foreign bodies 
in the soft tissues posterior to the proximal interphalangeal 
(PIP) joint of the little finger, which the examiner reported 
did not appear to be significant.  In April 1994, the veteran 
was seen for complaints of pain and numbness, especially in 
the metacarpointerphalangeal (MIP) and PIP joints.  The 
veteran reiterated his history of having sustained a crushing 
injury to his right hand during service.  Neurological tests 
were negative.  Finally, when seen for complaints of right 
hand pain in January 1995, he was diagnosed as suffering from 
chronic pain.

During the March 1995 VA orthopedic examination, the veteran 
provided a history of having injured the fingers of his right 
hand due to slamming a heavy door shut on them.  He stated 
that, as a result, he sustained a crushing injury to the MIP 
joints of each of his fingers, as well as some lacerations to 
the back of the knuckles of his right hand.  The veteran 
complained that the disability was currently productive of 
diminished grip strength, and he said that, in cold weather, 
his fingers tended to "throb."

In the examination report, the examiner discussed the history 
of the veteran's disability, reflecting that she had reviewed 
the veteran's medical records.  She noted that, at the time 
of the injury, the veteran's hand was X-rayed, that the 
lacerations were stitched across the knuckles and that the 
veteran was thereafter returned to duty.  The examiner also 
pointed out that the veteran had regularly been receiving 
treatment for arthritis of the right hand from a particular 
physician at the Wichita, Kansas, VA Medical Hospital.  She 
noted that he was diagnosed as having osteoarthritis, and 
that he was treating the disorder by taking one tablet of 
salicylate each day.  

The examiner reported that there was a slight angulation of 
the index and middle fingers of the right hand.  The 
examination also revealed that the fingers on both of his 
hands were pink and warm, and that he had scars across the 
MIP joint of the right hand.  The examiner stated that the 
disability was not productive of restriction or constriction 
of motion of his fingers of his right hand.  In addition, the 
examination disclosed that the veteran was able to make a 
full functional fist and approximate the thumb to the tip of 
all his fingers.  The examiner further reported, however, 
that the veteran had "considerably" less grip strength in 
his right hand as compared to the left and that the MIP 
joints of his right hand were slightly enlarged as compared 
to his knuckles.  X-rays of the right hand were negative.  
The diagnosis was rheumatoid arthritis with history of trauma 
to the four fingers of the right hand with negative X-rays of 
the right hand.  As the Board observed in the February 1997 
remand, however, it is unclear whether a Rheumatoid Factor 
blood test was conducted for the diagnosis.

When this matter was previously before the Board in February 
1997, it was remanded to schedule the veteran for a VA 
orthopedic examination to assess the functional impairment 
that the veteran had due to the residuals of injuries to the 
fingers of the right hand.  In addition, the Board requested 
that the examiner comment on the veteran's arthritis.  

In compliance with the Board's request, the veteran was 
examined by VA in April 1997.  During the examination, the 
veteran reiterated his history of having injured the fingers 
of his right hand, with the exception of his thumb, as a 
result of having a heavy door slam on them during service.  
The veteran stated that, until approximately 1987, the injury 
was essentially asymptomatic.  He complained that the 
disability was currently productive of swelling at the PIP 
joint of the index and middle fingers, accompanied by pain a 
loss of grip strength.  In addition, he reported that his 
right thumb was currently also productive of pain and 
swelling at the metacarpal phalangeal (MP) joint.

The physician reported that the veteran exhibited pain and 
swelling at the MP joint, but that he had a normal 
interphalangeal (IP) joint at the right thumb, with no 
evidence of pain or swelling.  In addition, examination 
revealed that the veteran's fingers had no fixed deformity or 
anatomical defect and that his fingers had good circulation.  
The examiner indicated, however, that the veteran had 
multiple scars at the level of the PIP joint of the knuckle 
of the index, middle, ring and little fingers.  He added that 
the swelling of the middle finger was mainly at the level of 
the PIP joint, and that it was less severe than the swelling 
of the index finger.

With regard to the veteran's functional impairment, the 
physician reported that the veteran was able to make a full 
fist and have the tips of each of his fingers reach without 
any difficulty.  In addition, he indicated that the veteran 
was, without evidence of pain, able to reach the medial 
transverse fold of the palm of the thumb and was able to 
reach every finger.  The examination disclosed, however, that 
the veteran had 80 pounds of grip strength in his left hand, 
but only 20 pounds of grip strength in his right hand.  
Moreover, the examiner commented that the veteran was 
"barely able to hold a piece of paper between his thumb or 
any of his other fingers."  He added, "When I apply the 
slightest pull on a piece of paper, he has no pinch at all."  
Further, the physician stated that, although the veteran had 
normal range of motion in his fingers, he had no resistance 
in the MP, PIP or distal interphalangeal (DIP) joints.  In 
this regard, the examiner commented that, although he could 
not explain the loss of power, when he isolated each segment, 
the examination revealed that the veteran simply had "no 
strength."  The examiner characterized this finding as "an 
extremely significant lack of power."  In addition, he 
indicated that the veteran had a significant loss of 
dexterity, noting, "He can barely pick up a coin from a 
table or a staple or a piece of paper."

Electromyography (EMG) and nerve conduction studies were 
within normal limits.  The examiner noted that sensation was 
normal and symmetrical and the strength of his left and right 
wrists was normal.  X-rays did not reveal athritic changes of 
the MP, PIP or DIP joints of the fingers of his right hand or 
the MP or IP joints of the right thumb.  The physician 
attributed the symptomatology of long and index fingers to 
the in-service injury.  In addition, he stated that, although 
the X-ray did not show evidence of arthritis, if the veteran 
had arthritis, it would be traumatic degenerative arthritis 
rather that rheumatoid arthritis.  In support of this 
conclusion, the examiner explained that rheumatoid arthritis 
usually involved both hands, and the left hand was completely 
asymptomatic.

B.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a compensable evaluation for the 
residuals of injuries to the fingers of the right hand is 
plausible and capable of substantiation, and is therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id.  
The medical evidence of record include some outpatient 
treatment records, a copies of VA examinations conducted in 
March 1995 and April 1997.  Although records of VA outpatient 
care since January 1995 have not been associated with the 
claims folder, the record reveals that, in compliance with 
the Board's instructions in the February 1997, the M&ROC 
requested that all available records from the facility at 
which the veteran reported that he had been treated be 
obtained so that those records could be associated with the 
claims folder.  No records were received.  Moreover, although 
the veteran was scheduled to undergo another examination in 
April 1998, he did not report to that examination.  In view 
of the foregoing, and the fact that the Board has reached a 
favorable disposition in the current appeal (the maximum 
assignable rating based on evaluation of the veteran's 
condition as arthritis), the Board finds that the veteran is 
not prejudiced by its review of the claim on the basis of the 
current record.  See Allday v. Brown, 7 Vet. App. 517, 530 
(1995) (the duty to assist does not extend to seeking records 
that would make no difference in the outcome of this appeal).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The residuals of the veteran's injuries to his fingers of the 
right hand currently are evaluated as noncompensably 
disabling under Diagnostic Codes 5227 (for the right fifth 
metacarpal) and 7800 (for scars of the right middle, ring, 
and little fingers) [although the Board notes, 
parenthetically, that the designation of 7800 on the August 
1995 rating sheet appears to be in error, inasmuch as that 
diagnostic code applies to evaluation of disfiguring scars of 
the head, face, or neck].

The Board notes, however, that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Under the circumstances of this case, in which all disability 
in the four fingers of the right hand is the result of a 
single in-service injury, the Board finds that such residuals 
should be evaluated, collectively, as impairment affecting 
the right hand.  Moreover, the medical evidence indicates 
that the residuals of injuries of fingers to the left hand 
are currently best evaluated as degenerative arthritis.  A 
review of the evidence shows that the VA physician who has 
treated the veteran for several years has diagnosed him as 
suffering from degenerative arthritis, of traumatic origin.  
While a March 1995 examiner diagnosed him as suffering from 
rheumatoid arthritis, she did not then conduct a Rheumatoid 
Factor blood test, and noted a history of VA treatment for 
osteoarthritis at the VAMC in Wichita, Kansas.  Moreover, an 
April 1997 VA physician subsequently ruled out a diagnosis of 
rheumatoid arthritis, noting that such a condition would show 
up in both hands (not the case here).  While X-rays taken in 
April 1997 did not confirm the presence of degenerative 
changes, the examiner still did not rule out the possibility 
of arthritis affecting the joints of the hand, noting that if 
such were the case, it would be traumatic, rather than 
rheumatoid, in origin.  Accordingly, the Board finds that, 
with resolution of all reasonable doubt in the veteran's 
favor on this point, his condition should be evaluated as 
arthritis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

Pursuant to Diagnostic Code 5010, traumatic arthritis is 
evaluated as degenerative arthritis, which, in turn, is 
evaluated pursuant to Diagnostic Code 5003.  That diagnostic 
code provides that arthritis should on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved. When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applicable for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted in a case in 
which there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
evaluation is warranted in a case in which there is evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a.

Diagnostic codes 5221 and 5217 are the only codes that 
provide for rating disability of the fingers on the basis of 
limitation of motion of four fingers of the hand.  Pursuant 
to Diagnostic Code 5221, favorable ankylosis involving digits 
including the index, middle, ring and little fingers of the 
dominant hand warrants a 40 percent rating.  Diagnostic Code 
5217 provides that a 50 percent rating is warranted for 
unfavorable ankylosis involving digits including the index, 
middle, ring and little fingers of the dominant hand.

Here, however, there is no specific objective evidence that 
the veteran experiences any limitation of motion of the 
fingers of his right hand, much less ankylosis, or disability 
comparable to ankylosis.  In this regard, the Board points 
out that, in the March 1995 examination report, the examiner 
noted that the veteran's right hand disability was not 
productive of restriction or constriction of motion of his 
fingers of his right hand, and that he was able to make a 
full functional fist and approximate the thumb to the tip of 
all his fingers.  Moreover, when examined by VA in April 
1997, the physician reported that the veteran had normal 
range of motion in his fingers.  Even considering the 
veteran's problems with grip strength, muscle weakness, 
swelling, and pain on objective demonstration, which, as 
noted by the April 1997 VA examiner, indicated an "extremely 
significant lack of power," as well as loss of dexterity, 
the fact remains that some movement of the hand was still 
possible; he still exhibited the ability, albeit, diminished, 
to pick up small objects.  Thus, ankylosis, or disability 
comparable to ankylosis, is not shown.

As noted by the veteran's representative, however, 
regulations provide that weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  Further, actually 
painful motion due to unstable or malaligned joints due to 
healed injury are entitled to the minimum compensable 
evaluation for the joint.  38 C.F.R. §§, 4.40, 4.45, 4.59.

The fact remains that the veteran does manifest symptoms 
affecting four fingers of the right hand of grip strength, 
muscle weakness, swelling, and pain on objective 
demonstration.  These findings obviously are indicative of 
some functional loss (and, quite possibly, occasionally 
limited motion), even though actual limited motion has not 
been objectively measured.  Furthermore, as the April 1997 
examination report reflects, such functional loss may, at 
times, constitute fairly significant disability.  Under these 
circumstances, the provisions of Diagnostic Code 5003 direct 
the assignment of a 20 percent evaluation for involvement of 
two or more joint groups, with occasional incapacitating 
exacerbations.  That rating is the highest assignable under 
that diagnostic code where limitation of motion (here, 
ankylosis), is not compensable.

As noted above, however, the veteran's representative asserts 
that a compensable rating is warranted for the veteran's 
residuals of injuries to the fingers of the right hand under 
Diagnostic Code 4.56.  In this regard, as a preliminary 
matter, the Board notes that certain portions of 38 C.F.R. 
Part 4 pertaining to the rating criteria for muscle injuries 
have been changed.  Specifically, on June 3, 1997, the VA 
published a final rule, effective July 3, 1997, to amend the 
section of the Schedule for Rating Disabilities pertaining to 
muscle injuries.  See 62 FR 30235 (June 3, 1997).  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
After reviewing the regulations in effect at the time of the 
veteran's claim and the changes effective July 3, 1997, the 
Board finds that the July 1997 amendments did not 
substantially change the criteria pertinent to the veteran's 
disabilities, but rather added current medical terminology 
and unambiguous criteria.  Indeed, a careful review of the 
revisions reveals that the changes did not disturb the 
criteria for rating muscle injuries of the fingers under the 
pertinent Diagnostic Code, 5309.  As such, the amendment that 
became effective July 3, 1997, does impact the consideration 
of this claim.  Accordingly, the Board finds that there is no 
prejudice to the veteran in adjudicating his claim under the 
revised criteria.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Pursuant to 38 C.F.R. § 4.56 (1998), muscle injuries are 
characterized as slight, moderate, moderately severe and 
severe, depending on the type of injury initially sustained, 
the history of the injury and the veteran's complaints, and 
objective examinations findings.  Further, 38 C.F.R. 
§ 4.56(d) provides that muscle injuries are to be evaluated 
under Diagnostic Codes 5301 to 5323; injuries to Muscle Group 
IX, which include the muscles of the forearm and intrinsic 
muscles of the hand, are evaluated pursuant to Diagnostic 
Code 5309.  That diagnostic code prescribes that such 
evaluations will be based on limitation of motion, with a 
minimum evaluation of 10 percent assigned.  See 38 C.F.R. § 
4.73, Diagnostic Code 5309.  As noted above, no limitation of 
motion of the fingers is objectively show.  Even considering 
the presence of swelling, weakness, pain and markedly 
diminished grip strength in his right hand, along with the 
provisions of sections 4.40/4.45, and the DeLuca decisions, 
no more than the current 20 percent evaluation would be 
assignable if the veteran's disability were, alternatively, 
evaluated under Diagnostic Code 5309.

For all the foregoing reasons, the Board finds that a 20 
percent evaluation for the veteran's residuals of injuries to 
the fingers of the right hand is appropriate.  See 38 C.F.R. 
§ 4.7.  

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  Additionally, 
however, there is no showing that residuals of injuries to 
the fingers of the veteran's right hand reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation (than assigned 
herein) on an extra-schedular basis.  In this regard, the 
Board notes that the residuals of injuries to the fingers of 
the right hand have objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings).  Moreover, the disability has not been 
shown to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those noted above, the Board is not required to 
remand this claim for an increased rating to the M&ROC for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).










ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for the residuals of 
injuries to the fingers of the right hand, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

